Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: 
In [0031], line 5, “(230 in FIG. 2C)” should be --(230 in FIG. 2B)-- to be consistent with FIG. 2B.
In [0036], line 4, “(226 in FIG. 2B)” should be --(226 in FIG. 2A)-- to be consistent with FIG. 2A.
Appropriate correction is required.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 260 (see specification [0034]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claims 1-20 are objected to because of the following informalities:  
In claim 1, line 5, “products in the container” should be --the plurality of products in the container-- to avoid creating another antecedent basis.
In claim 1, line 6, “a container” should be --a given container-- to distinguish itself from “a container” recited with line 2.
In claim 5, lines 2-3 “a second exception” should be --the second exception-- to avoid creating another antecedent basis.
In claim 6, line 3, “the suspicion score” should be --the respective suspicion scores-- because each of the “products of a second plurality of products” has a corresponding suspicion score. Multiple products should have multiple suspicion scores (see claim 1 reciting “respective dimension change suspicion scores”.
In claim 8, line 1, “the suspicion score” should be --each of the respective suspicion scores-- because each of the “the plurality of products” has a corresponding suspicion score. Multiple products should have multiple suspicion scores (see claim 1 reciting “respective dimension change suspicion scores”.
In claim 9, line 1, “the suspicion score” should be --the suspicion score associated with the particular product” for better clarity (claim 1 recites two instances of “dimension change suspicion score, i.e., for a given product and for the particular product).
In claim 11, line 7, “products in the container” should be --the plurality of products in the container-- to avoid creating another antecedent basis.
In claim 11, line 8, “a container” should be --a given container” to distinguish itself from “a container” recited with line 4.
In claim 15, line 2, “the suspicion score” should be --the respective suspicion scores-- because each of the “products of a second plurality of products” has a corresponding suspicion score. Multiple products should have multiple suspicion scores (see claim 11 reciting “respective dimension change suspicion scores”.
In claim 17, line 1, “the suspicion score” should be --each of the respective suspicion scores-- because each of the “the plurality of products” has a corresponding suspicion score. Multiple products should have multiple suspicion scores (see claim 11 reciting “respective dimension change suspicion scores”.
In claim 20, lines 6-7, “products in the container” should be --the plurality of products in the container-- to avoid creating another antecedent basis.
In claim 20, line 8, “a container” should be --a given container” to distinguish itself from “a container” recited with line 4.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-6, 9, 11-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishra et al. (US 7873549 B1; hereinafter “Mishra”).

	Regarding  claim 1, Mishra teaches a computer-implemented method (see Abstract) comprising:
obtaining, by a computer (i.e., “computer system 700”; see col. 25 lines 1-24 and FIG. 7), product data for a plurality of products in a container (i.e., “a product dimension correction system may automatically receive or capture an identifier of an item when it is placed in a container, passed through a portal, or put on a dimensionally-constrained path”; see col. 8, lines 1-5) in response to an occurrence of an exception associated with that container (i.e., “If, however, the volumetric utilizations are not equal, shown as one of the negative exits from 420 … a counter (e.g., a "suspect dimensions counter") associated with each of one or more items in the item package may be incremented, as in 422… a suspect dimension counter associated with each of one or more items in the item package may be incremented, as in 421”; see col. 16, lines 44-65 and FIG. 5; note that a counter associated with each of the items in the contain is obtained in order to be updated);
updating, by the computer, respective dimension change suspicion scores associated with products in the container (i.e., “a counter (e.g., a "suspect dimensions counter") associated with each of one or more items in the item package may be incremented, as in 422… a suspect dimension counter associated with each of one or more items in the item package may be incremented, as in 421”; see col. 16, lines 50-65 and FIG. 5), wherein the dimension change suspicion score associated with a given product changes responsive to items of the given product being in a container associated with a later exception (i.e., “This value of each counter may indicate the number of times that the item dimensions of the associated item were considered suspect”; see col. 16, lines50-52 ; note that this indicates that the suspect counter for a given product changes (i.e., being incremented) with a later exception); and
triggering, by the computer, inspection of a particular product (i.e., “once any items flagged for measurement have been measured, the stored dimensions associated with the items may be updated according to the measured values, as in 440”; see col. 18, lines 5-8) having a dimension change suspicion score exceeding a threshold (i.e., “At 426, in this example, any items for which the associated suspect dimension counters have exceeded the threshold may be flagged for a measurement”… If the threshold is exceeded for one or more items, the items may be flagged for a measurement, as in 425” ; see col. 17, lines 9-43 and FIG. 5).

	Regarding claim 2, Mishra further teaches: 
	where triggering inspection of the particular product includes:
generating, by the computer, a notification that the dimension change suspicion score associated with the particular product in the container exceeds the threshold (i.e., “determine if a suspect dimension threshold has been exceeded for those items. Each item for which a suspect dimension threshold has been exceeded may be flagged for measurement. This is illustrated as the suspicious item list provided by data store 500 to measurement mechanism 560”; see col. 24, lines 2-7 and FIG. 6; “a product dimension correction system may be configured to recommend measuring one or more items, to automatically cause the item(s) to be measured (e.g., by sending instructions to automated picking and/or dispatching equipment to transport the items to a measurement station), or to place one or more item identifiers on a list of items to be picked and measured by agents in the facility (e.g., a list of items to be measured overnight based on incongruities detected during the day)”; see col. 14, lines 13-21); and
transmitting, by the computer, the notification to a device for triggering the inspection of the particular product (i.e., “determine if a suspect dimension threshold has been exceeded for those items. Each item for which a suspect dimension threshold has been exceeded may be flagged for measurement. This is illustrated as the suspicious item list provided by data store 500 to measurement mechanism 560”; see col. 24, lines 2-7 and FIG. 6).

	Regarding claim 3, Mishra further teaches:
wherein the notification comprises computer-readable instructions for measurement of the particular product (i.e., “a product dimension correction system may be configured to recommend measuring one or more items, to automatically cause the item(s) to be measured (e.g., by sending instructions to automated picking and/or dispatching equipment to transport the items to a measurement station), or to place one or more item identifiers on a list of items to be picked and measured by agents in the facility (e.g., a list of items to be measured overnight based on incongruities detected during the day)”; see col. 14, lines 13-21).

	Regarding claim 4, Mishra further teaches:
monitoring, by the computer, the plurality of products in the container for a second exception for a second container after the exception (i.e., “further action may not be taken until or unless a given item is included in two or more item packages that are packed in a container smaller than a recommended container”; see col. 17, lines 18-20; note that two or more item packages indicate two or more containers, and therefore products in a second container are monitored).

	Regarding claim 5, Mishra further teaches:
wherein monitoring further comprises determining, by the computer, whether a second product of the container having the exception has a second exception in the second container (i.e., “a counter (e.g., a "suspect dimensions counter") associated with each of one or more items in the item package may be incremented, as in 422… a suspect dimension counter associated with each of one or more items in the item package may be incremented, as in 421”; see col. 16, lines 50-65 and FIG. 5; note that “each of one or more items” indicates a second product when there are more than one products in the package).

	Regarding claim 6, Mishra further teaches:
updating, by the computer, in response to the second exception for the second container, the suspicion score for products of a second plurality of products of the second container, the products of the second plurality of products including the particular product (i.e., “a counter (e.g., a "suspect dimensions counter") associated with each of one or more items in the item package may be incremented, as in 422… a suspect dimension counter associated with each of one or more items in the item package may be incremented, as in 421”; see col. 16, lines 50-65 and FIG. 5; note that the suspicion score for each item in the second container will be updated, including when the particular product is in the second container; see col. 17, lines 18-20 indicating monitoring products in multiple packages(i.e., containers)).

	Regarding claim 9, Mishra further teaches:
wherein the suspicion score is based in part on a number of instances the particular product has been subject to an identified exception (i.e., “a counter (i.e., “This value of each counter may indicate the number of times that the item dimensions of the associated item were considered suspect”; see col. 16, lines 52-54 and FIG. 5”).

	Regarding claim 11, the claim recites the same substantive limitations as claim 1 and is rejected using the same teachings. Note that the data store 500 (see col. 23, lines 33-34 and FIG. 6) and data storage 735 (see col. 25, line 46 and FIG. 7)  correspond to the database; and  the computer system 700 (see col. 25 lines 1-5 and FIG. 7) corresponds to the server.

	Regarding claim 12, the claim recites the same substantive further limitations as claim 2 and is rejected using the same teachings. 

	Regarding claim 13, the claim recites the same substantive further limitations as claim 4 and is rejected using the same teachings. 

	Regarding claim 14, the claim recites the same substantive further limitations as claim 5 and is rejected using the same teachings. 

	Regarding claim 15, the claim recites the same substantive further limitations as claim 6 and is rejected using the same teachings.

	Regarding claim 18, the claim recites the same substantive further limitations as claim 9 and is rejected using the same teachings. 

	Regarding claim 20, the claim recites the same substantive limitations as claim 1 and is rejected using the same teachings. Note that system memory 720 (see col. 25, line 37) corresponds to the non-transitory machine-readable storage medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra.

	Regarding claim 7, Mishra further teaches:
wherein the notification is generated based upon a total possible number of times exceeding the threshold (i.e., “At 426, in this example, any items for which the associated suspect dimension counters have exceeded the threshold may be flagged for a measurement”… If the threshold is exceeded for one or more items, the items may be flagged for a measurement, as in 425” ; see col. 17, lines 9-43 and FIG. 5; “determine if a suspect dimension threshold has been exceeded for those items. Each item for which a suspect dimension threshold has been exceeded may be flagged for measurement. This is illustrated as the suspicious item list provided by data store 500 to measurement mechanism 560”; see col. 24, lines 2-7 and FIG. 6).
	Mishra does not explicitly disclose (see the underlined): 
wherein the notification is generated based upon a total probability exceeding the threshold.
	However, the difference between a possible number of times (i.e., counter) and a probability is merely a well-known mathematical conversion to a ratio (i.e., probability = counter/reference). It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Mishra by replacing the suspect counter with a suspect probability, such that the notification is generated based upon a total probability exceeding the threshold, as claimed, as a matter of mathematical manipulation.

	Regarding claim 8, Mishra further teaches:
wherein the suspicion score is a possible number of times of dimension change for the plurality of products in the container (i.e., “This value of each counter may indicate the number of times that the item dimensions of the associated item were considered suspect”; see col. 16, lines 52-54 and FIG. 5”).
	Mishra does not explicitly disclose (see the underlined): 
wherein the suspicion score is a probability of dimension change for the plurality of products in the container.
	However, the difference between a value (i.e., counter) and a probability is merely a well-known mathematical conversion to a ratio (i.e., probability = counter/reference). It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Mishra by replacing the suspect counter value with a suspect probability, such that the suspicion score is a probability of dimension change for the plurality of products in the container, as claimed, as a matter of mathematical manipulation.

	Regarding claim 16, the claim recites the same substantive further limitations as claim 7 and is rejected using the same teachings. 

	Regarding claim 17, the claim recites the same substantive further limitations as claim 8 and is rejected using the same teachings. 

Allowable Subject Matter
7.	Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 10 and 19, the closest prior art of record fails to teach the features: (claim 10 as a representative): “wherein the suspicion score for the particular product is based in part on an amount of time since the particular product has been subject to the later exception,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Note that Mishra’s suspect counter is incremented when there is an exception. On the other hand, Mishra teaches a confidence level for an item, which depends on how recently the item have been measured, and using the confidence level to determine a priority for inspecting the item. That is, the suspect counter is not based on  an amount of time since the particular product has been subject to the later exception. The time factor is considered separately for determining the priority of inspecting the item. There is no teaching or suggestion for the above indicated features as claimed.

Notes
8.	Claims 1-20 are patent eligible under 35 USC 101 because, even though the claims recite an abstract idea (i.e., updating suspicion scores), the triggering of inspection of a particular product having a suspicion score exceeding a threshold is a practical application of the abstract idea, by selectively and physically inspecting suspected products.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Rotman et al. (US 9142035 B1) teaches a method for automatically verifying stored item dimension values and package utilization at packing, involving comparing the actual package utilization to an expected package utilization; and identifying if a difference between the expected package utilization and the actual package utilization exceeding a threshold, so as to review or update the stored item dimension values.
	Edwards et al. (US 20220147733 A1) a method for tracking contents of totes and amount a tote container, involving a central database for storing product dimensions and tote dimensions as well as a percentage of which a tote is to be filled; determining if the actual dimensions of the tote, the product, and the fill amount are consistent with the expected or optimal values of these characteristics. When there is a discrepancy between measured and expected values, then one or more actions can be taken.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857